DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant’s amendment filed May 6, 2021 amending claims 1, canceling claim 8 and adding new claim 19 has been entered.  Claims 10-18 are withdrawn.  Claims 1-7, 9 and 19 are currently presented for examination.

Response to Arguments
	Due to the cancellation of claim 8, the previous rejections of claim 8 under 35 USC 112 (b) and (d) are hereby withdrawn.
Applicant's arguments filed May 6, 2021 with respect to the rejection under 35 USC 103 have been fully considered but they are not persuasive.
Applicant argues that Briand and Burford is silent regarding the use of the cited bismuth complexes of hydrocarboxylic acids and aminocarboxylic acids as cisplatin toxicity reducing agents.  Applicant further argues that Briand and Burford provide no guidance regarding what traits could render a bismuth compound effect as a cisplatin toxicity reducing agent.  Applicant further argues that no evidence is presented demonstrating why a person of ordinary skill in the art should expect the bismuth compounds coordinating to tartaric acid, gallic acid, nitrilotriacetic acid or cysteine to 
These arguments are found not persuasive since Applicant must consider the rejection as a whole, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Prior to the effective filing date of the instant application, bismuth complexes were known in the art for reducing side effects caused by the administration of cisplatin.  Naganuma et al. specifically teaches that cisplatin is a potent antitumor agent containing platinum, however, in large doses, its application is limited by several toxic side effects (page 983).  Naganuma et al. teaches that metallothionein (MT) is an inducible protein of low molecular weight which is induced in response to heavy metals (page 983).  Naganuma et al. further teaches that bismuth compounds are known in the art as MT inducers and it is a potent inducer for accelerating MT synthesis specifically in the kidney (page 983).  Naganuma et al. specifically demonstrates that two bismuth complexes, bismuth nitrate and bismuth subnitrate significantly increase MT concentration in the kidney and protect against cisplatin-induced renal toxicity (pages 985-986),  Likewise, Mowlood also teaches that bismuth is known in the art to induce the synthesis of metallothionein (page 32).  Moreover, Mowlood further teaches that it has been demonstrated in the art that the induction of MT reduces toxicity induced by cisplatin (page 36).  Mowlood specifically demonstrates that bismuth subcitrate administration reduces hepatotoxicity associated with cisplatin administration (pages 33-35).  

Accordingly, the cited prior art specifically demonstrates that at least 3 different bismuth compounds are specifically effective in reducing toxicity associated with cisplatin administration.  Moreover, the prior art cited specifically teaches that bismuth compounds are known in the art to induce metallothionein which has been demonstrated in the art to protect against cisplatin toxicity.  Thus prior to the effective filing date, it would have been obvious to a person of ordinary skill in the art that the bismuth complexes claimed in the instant claims would have been useful for treating and reducing toxicity induced by cisplatin administration since said bismuth complexes were known in the art as taught by Briand and Burford and bismuth was known in the art to be associated with MT induction which would have been expected to be useful in reducing toxicity of cisplatin administration.  Accordingly, prior to the effective filing date of the instant application it would have been obvious to a person of ordinary skill in the art to administer bismuth compounds known in the art including bismuth(III) complexes with gallic acid, tartaric acid, nitrilotriacetic acid, and cysteine to reduce cisplatin toxicity with a reasonable expectation of success since both Mowlood and Naganuma et al. teach that administration of bismuth can protect against some of the toxic side-effects 
Applicant has not provided any explanation or any evidence which would teach away from the use of the claimed bismuth compounds in protecting against cisplatin toxicity in view of the prior art cited which specifically teaches that prior to the effective filing date of the instant application bismuth compounds were known in the art for reducing cisplatin toxicity.  The compounds as claimed are bismuth complexes and as such would have been expected to have the same use as the bismuth complexes specifically demonstrated in the prior art. 
Thus for these reasons, the previous rejection under 35 USC 103 is hereby maintained and reproduced below.  In addition, in view of the addition of new claim 19 a new rejection is detailed below.  This action is FINAL.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Mowlood (Zanco J. Med. Sci., Vol. 16, No. 1, 2012, pages 31-39); Naganuma et al. (Cancer Research, 47, 1987, pages 983-1987 Provided on IDS dated July 14, 2016) in view of Briand and Burford (1999, Chem. Rev., 99, pages 2601-2657).
Claims 1-7 and 9 of the instant application claim a method of administrating to a subject in need thereof an effective amount of a cisplatin active agent, comprising administering a cisplatin toxicity reducing agent to reduce toxicity of the cisplatin active agent to a host organ such as a kidney, liver, bone marrow, intestines or lung, wherein 
Mowlood teaches administering bismuth subcitrate with vitamin E to prevent against cisplatin induced hepatotoxicity in patients treated for different types of tumors (abstract).  Mowlood teaches daily administration of bismuth subcitrate and administration of cisplatin every 21 days (page 32).
Naganuma et al. teaches that bismuth subnitrate protects against kidney toxicity induced by cisplatin (abstract).  Naganuma et al. teaches that the pretreatment of bismuth subnitrate at a dose of over 50 mg/kg/day resulted in above a 6-fold increase in the renal MT level and completely depressed the lethal toxicity of cisplatin (page 985).
Thus Mowlood teaches alleviating hepatotoxicity induced by cisplatin comprising the administration of a cisplatin toxicity reducing agent which is bismuth subcitrate which is a bismuth(III) complex. Moreover, Naganuma et al. teaches a method of alleviating kidney toxicity induced by cisplatin comprising the administration of a cisplatin toxicity reducing agent which is bismuth subnitrate which is a bismuth(III) complex.
Thus prior to the effective filing date of the instant application, it was well-known in the art that bismuth complexes were useful in reducing toxicity caused by cisplatin administration.
The cited prior art does not teach a bismuth(III) complex or a pharmaceutically acceptable salt thereof, with bismuth (III)coordinating to at least one of N, O, and S containing ligands as claimed.

Accordingly, prior to the effective filing date of the instant application it would have been obvious to a person of ordinary skill in the art to administer bismuth compounds known in the art including bismuth(III) complexes with gallic acid, tartaric acid, nitrilotriacetic acid, and cysteine to reduce cisplatin toxicity with a reasonable expectation of success since each of the references cited above teach that administration of bismuth can protect against some of the toxic side-effects induced by the anticancer drug cisplatin.  Thus an ordinary skilled artisan would have been motivated to administer other bismuth compounds known in the art including bismuth (III) complexes with bismuth (III) coordinating to tartaric acid (L11), gallic acid (L14), 
With respect to the specific dosages as claimed, it is obvious to vary and/or optimize the amount of a compound administered such that optimal treatment results are achieved.  One would necessarily arrive at the dosages as claimed since the prior art renders obvious administering the same compounds as claimed, i.e. cisplatin and bismuth (III) complexes for the same purpose as claimed which is to reduce the toxic side effects of cisplatin.   It is noted that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Furthermore, it has been held that it is within the skill in the art to select optimal parameters, such as amounts of ingredients, in a composition in order to achieve a beneficial effect. See In re Boesch, 205 USPQ 215 (CCPA 1980).
Claim 6 is rendered obvious since the references cited render obvious administration of bismuth(III) complexes of the amino acid cysteine.  Therefore, derivatives of cysteine including N-acetyl-cysteine (L12) is rendered obvious since N-acetyl-cysteine is converted in vivo to cysteine.
Claim 9 is rendered obvious since the prior art renders obvious the use of bismuth (III) complexes with carboxylic acids which will form dimers between the carboxylic acid moieties.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Mowlood (Zanco J. Med. Sci., Vol. 16, No. 1, 2012, pages 31-39); Naganuma et al. (Cancer Research, 47, 1987, pages 983-1987 Provided on IDS dated July 14, 2016) in view of Briand and Burford (1999, Chem. Rev., 99, pages 2601-2657) as applied to claims 1-7 and 9 above and further in view of Andrews et al. (2006, Dalton Trans., pages 4852-4858).
Claim 19 of the instant application claims the cisplatin toxicity reducing agent is a bismuth(III) complex or a pharmaceutically acceptable salt thereof, with bismuth (III) coordinating to at least one of N, O, and S containing ligands L1 to L2, L4 to L7, L9 and L15 to L17.
The cited prior art is as set forth above.
The cited prior art does not teach bismuth (III) coordinating to at least one of N, O, and S containing ligands L1 to L2, L4 to L7, L9 and L15 to L17.
However, prior to the effective filing date of the instant application other bismuth complexes were known in the art.  Andrews et al. teaches bismuth(III) carboxylate complexes including bismuth(III) picolinic acid (abstract and page 4853).
Accordingly, prior to the effective filing date of the instant application it would have been obvious to a person of ordinary skill in the art to administer other bismuth compounds known in the art including bismuth(III) complexes with picolinic acid (L7) to reduce cisplatin toxicity with a reasonable expectation of success since each of the references cited above teach that administration of bismuth can protect against some of the toxic side-effects induced by the anticancer drug cisplatin.  Thus an ordinary skilled artisan would have been motivated to administer other bismuth compounds known in 
Thus claim 19 of the instant application is rendered obvious in view of the cited prior art teachings.

Conclusion
Claims 1-7, 9 and 19 are rejected.  Claims 10-18 are withdrawn.  No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA R. MCMILLIAN whose telephone number is (571)270-5236.  The examiner can normally be reached on Monday-Friday 9:00 am-3:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark L Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARA R MCMILLIAN/Primary Examiner, Art Unit 1627                                                                                                                                                                                                        
KARA R. MCMILLIAN
Primary Examiner
Art Unit 1627



KRM